Citation Nr: 0943396	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  05-22 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
disabling for degenerative joint disease of the cervical 
spine.

2.  Entitlement to an initial rating in excess of 10 percent 
disabling for degenerative joint disease of the lumbar spine 
from July 31, 2002, to November 29, 2005, and to an 
evaluation in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1957 to November 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The Veteran was scheduled for a Travel Board hearing at the 
RO in Montgomery, Alabama in August 2008.  The Veteran failed 
to appear for this hearing.  The Board thus deems the 
Veteran's request for a hearing to be withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends, essentially, that he is entitled to a 
disability evaluation in excess of 10 percent for his 
service-connected degenerative joint disease of the lumbar 
spine from July 31, 2002, to November 29, 2005, and to an 
evaluation in excess of 20 percent thereafter; and, for an 
evaluation in excess of 10 percent for DJD of the cervical 
spine.  The Veteran contends that his current disabilities 
are more severe than contemplated by the current ratings.  
The Veteran states that he should be given a higher rating 
because of the severity of his symptoms as well as their 
effect on his daily activities.

The Veteran's most recent VA examination was conducted in 
November 2005.  The duty to conduct a contemporaneous 
examination is triggered when the evidence indicates that 
there has been a material change in disability or that the 
current rating may be incorrect.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (holding that a Veteran is entitled to a 
new examination after a 2 year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity).  As the Veteran has 
not had an examination in four years, and considering the 
severity of his complaints, the Board finds that this case 
must be remanded for a contemporaneous examination.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The Veteran should be afforded VA 
orthopedic examination to determine the 
current level of disability due to his 
service-connected spinal disorders.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should note in 
the report that the claims folder has been 
reviewed.  The examiner should set forth 
all orthopedic symptomatology associated 
with the Veteran's spinal disorders, 
including loss of range of motion during 
flare-ups, and any associated neurologic 
symptomatology, assuming such 
symptomatology exists.

a)  The examination should include range 
of motion testing of the thoracolumbar and 
cervical spine.  The examiner should also 
render specific findings as to whether, 
during the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or incoordination 
associated with the lumbar and cervical 
spine. If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  In addition, the 
examiner should indicate whether, and to 
what extent, the Veteran likely 
experiences functional loss or any 
additional loss of range of motion due to 
pain or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use.

(b)  The examination should identify all 
neurological manifestations and 
symptomatology of the Veteran's 
extremities and offer an opinion as to 
whether the Veteran has any separately 
ratable neurological disability(s) as a 
manifestation of his service-connected 
lumbar and cervical spine disabilities.

A complete rationale for all opinions 
offered must be provided by the examiner.  
If the examiner concludes that an opinion 
cannot be offered without resorting to 
speculation, the examiner must indicate 
why speculation would be required. 
 
2.  Thereafter, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted, the AMC should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


